[exhibit109executivese_image1.gif]
Department:
Legal
Date Issued:
July 1, 2015
Prepared By:
Legal Director
Approved By:
Compensation Committee of Board of Directors
Title: EXECUTIVE SEVERANCE/CHANGE OF CONTROL POLICY (this “Policy”)






Scope:
This Policy applies to (i) the executive officers of Horizon Global Corporation
(“Horizon” or the “Company”) set forth on Exhibit A, as such exhibit may be
updated by the Compensation Committee (the “Compensation Committee”) of the
Horizon Board of Directors (the “Board”) from time to time and (ii) such other
officers or executives as may be determined by the Compensation Committee from
time to time (the individuals participating in this Policy from time to time,
“Executives”). Each Executive will be designated by the Compensation Committee
as a Tier I Participant, Tier II Participant or Tier III Participant upon being
included as a participant in this Policy (as applicable, the “Participation
Tier”).



Purpose:
To detail what compensation and benefits, if any, are due to an Executive upon
an Executive’s termination of employment with the Company, which for purposes of
this Policy shall mean a “separation from service”, as defined under Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”).



Defined Terms:
Any capitalized term that is used, but not defined, in this Policy shall have
the meaning set forth in Section 9 hereof.



Policy:
Each Executive is an at-will employee whose employment may be terminated by
Executive or Horizon at any time for any reason. Upon a termination of
employment of an Executive, this Policy shall govern the rights and
responsibilities of the Company and Executive. In consideration of Executive’s
participation in this Policy, Executive will devote his or her full business
time and efforts to the performance of his or her duties and responsibilities
for the Company; provided that, this Policy does not preclude Executive from
engaging in charitable and community affairs or managing any passive investment
(i.e., an investment with respect to which Executive is in no way involved with
the management or operation of the entity in which Executive has invested) to
the extent that such activities do not conflict with the Executive’s duties; and
further provided, that, subject to Section 7 hereof, Executive shall not,
without the prior approval of the Board, serve as a director or trustee of any
other corporation, association or entity, or own more than five percent of the
equity of any publicly traded entity.



1. Termination Without Cause or for Good Reason Prior to a Change of Control


Except as otherwise set forth in Section 2 of this Policy, if the Executive’s
employment with the Company terminates by reason of a Qualifying Termination,
then the Company shall, subject to Section 7(F), provide the Executive the
following severance benefits:


(A)
Payment of an amount equal to the product of (i) the Non-COC Multiplier for
Executive’s Participation Tier as set forth on Exhibit A, multiplied by (ii) the
sum of (a) Executive’s annual base salary in effect on the date of termination
and (b) Executive’s target Short-Term Incentive Plan (as in effect from time to
time, the “Short-Term Incentive Plan”) bonus for the full year of termination at
the level in effect immediately prior to the date of termination, payable in
equal installments in accordance with the Company’s payroll practices as in
effect from time to time, commencing on the 60th day following the date of
termination and ending on the last payroll date of the Company in the last month
of the Non-COC Period applicable to Executive’s Participation Tier set forth on
Exhibit A, provided that the first such payment shall include all amounts that
would have been paid to Executive in accordance with the Company’s payroll
practices if such payments had begun on the date of termination;


--------------------------------------------------------------------------------



 
(B)
Payment of all (i) accrued but unpaid base salary through the date of
termination and (ii) earned but unused vacation through the date of termination,
payable by the next payroll date following termination of employment;



(C)
Payment of Executive’s Short-Term Incentive Plan bonus payment for the most
recently completed bonus term if a bonus has been declared for Executive under
the Short-Term Incentive Plan for such year but not paid, payable in accordance
with the terms of the Short-Term Incentive Plan;



(D)
Payment of Executive’s Short-Term Incentive Plan bonus for the year of
termination, based on actual performance results for the full year and prorated
through Executive’s employment termination date, payable in accordance with the
terms of the Short-Term Incentive Plan;



(E)
Notwithstanding anything set forth in any of the Company’s equity compensation
plans or arrangements:



(i) any unvested equity awards Executive may have received prior to March 2,
2013 under the TriMas Corporation 2002 Long Term Equity Incentive Plan (“2002
Plan”) or the TriMas Corporation 2006 Long Term Equity Incentive Plan (“2006
Plan”), which were adjusted and converted to equity awards with respect to
common stock of the Company as a result of the Spinoff, shall immediately vest,
and for stock options become exercisable, upon the employment termination date
and otherwise be subject to the terms consistent with such plan and award
agreement, including the time for payment of such award; and


(ii) any unvested equity awards Executive may have originally received (a) on or
after March 2, 2013 under the 2002 Plan or the 2006 Plan, which were adjusted
and converted to equity awards with respect to common stock of the Company as a
result of the Spinoff, (b) at any time under the TriMas Corporation 2011 Omnibus
Incentive Compensation Plan (“2011 Plan”), which were adjusted and converted to
equity awards with respect to common stock of the Company as a result of the
Spinoff, or (c) at any time under the Horizon Global Corporation 2015 Equity and
Incentive Compensation Plan (“2015 Plan”) or any equity plan or arrangement
subsequently issued by the Company shall vest, and for stock options become
exercisable, (and otherwise be subject to the terms consistent with the
applicable plan and award agreements, including the time for payment of such
award) in an amount equal to (1) the product of (A) the total number of shares
subject to such award and (B) a fraction, the numerator of which is equal to the
number of whole calendar months that have elapsed from the grant date of the
applicable award to the date of Executive’s termination of employment and the
denominator of which is equal to the full number of calendar months in the
vesting period of such award, less (2) the number of shares that had already
become vested as of the date of such termination in respect of such award.


Notwithstanding the foregoing, any equity awards granted under the 2002 Plan,
the 2006 Plan, the 2011 Plan, the 2015 Plan, or any subsequently issued equity
plan or arrangement that are subject to vesting upon the attainment of
performance goals shall become vested in an amount equal to (a) the product of
(1) the total number of shares that would be issued at the end of the
performance period based on actual performance in accordance with the terms of
the governing arrangements under which such performance-based awards were
granted and (2) a fraction, the numerator of which is the number of whole
calendar months that have elapsed from the grant date of the applicable award to
the date of Executive’s termination and the denominator of which is the full
number of calendar months in the vesting period of such award, less (b) the
number of shares that had already become vested as of the date of such
termination in respect of such award, provided that such award will be settled
at the time when awards are settled under the terms of the applicable plan for
individuals who remain employed through the end of the performance period;

2

--------------------------------------------------------------------------------





(F)
If Executive timely elects to continue group health care coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), and subject to
the Company’s COBRA policies, the Company will reimburse Executive for the
employer’s portion of premiums for continued group health coverage under COBRA
until the earliest of (i) the termination of Executive’s COBRA period; (ii) the
expiration of the Non-COC Period applicable to Executive’s Participation Tier
set forth on Exhibit A; or (iii) the date on which Executive becomes eligible to
receive any medical benefits under any plan or program of any other employer.
Executive will be responsible for payment of the COBRA premium and will be
reimbursed by the Company for the portion of the premium that the Company would
have paid for group health coverage if Executive had continued to be an employee
of the Company. If the COBRA period expires before the applicable Non-COC Period
has elapsed following Executive’s termination of employment, the Company shall
pay Executive a monthly amount equal to the monthly contribution that the
Company would have paid for Executive’s coverage under the applicable group
health plan of the Company if Executive had continued as an employee of the
Company until the earlier of (i) the expiration of the applicable Non-COC period
or (ii) the date on which Executive becomes eligible to receive any medical
benefits under any plan or program of any other employer;



(G)
Executive-level outplacement services until the earlier of (i) 12 months
following Executive’s termination of employment or (ii) the date on which
Executive becomes employed by a subsequent employer; and



(H) Except for the benefits stated in the applicable portion of this Section 1,
Executive’s participation in all benefit plans, programs and arrangements of the
Company shall cease as of the date of Executive’s termination of employment and
otherwise be governed by the terms of the plans, programs or arrangements, if
any, governing such benefits.


2. Termination Following a Change of Control


If the Executive’s employment with the Company terminates by reason of a
Qualifying Termination within two years after a Change of Control, in place of
any other severance payments, benefits or other consideration, whether pursuant
to this Policy or otherwise, and subject to all legal requirements, the Company
shall, subject to Section 7(F), provide Executive the following severance
benefits:


(A)
If the Change of Control is a Section 409A Change of Control, a lump sum payment
payable on the 60th day following the date of Executive’s termination, equal to
the product of (i) the COC Multiplier for Executive’s Participation Tier as set
forth on Exhibit A, multiplied by (ii) the sum of (a) Executive’s annual base
salary rate in effect on the date of termination (without regard to any
reduction giving rise to Good Reason) and (b) Executive’s Short-Term Incentive
Plan target bonus for the full year of termination at the level in effect
immediately prior to the date of termination (without regard to any reduction
giving rise to Good Reason);



(B)
If the Change of Control is not a Section 409A Change of Control, an amount
equal to the product of (i) the COC Multiplier for Executive’s Participation
Tier as set forth on Exhibit A, multiplied by (ii) the sum of (a) Executive’s
annual base salary rate in effect on the date of termination (without regard to
any reduction giving rise to Good Reason) and (b) Executive’s Short-Term
Incentive Plan target bonus for the full year of termination at the level in
effect on the date of termination (without regard to any reduction giving rise
to Good Reason), payable in equal installments in accordance with the Company’s
payroll practices as in effect from time to time, commencing on the 60th day
following the date of termination and ending on the last payroll date of the
Company in the last month of the COC Period applicable to Executive’s
Participation Tier set forth on Exhibit A, provided that the first such payment
shall include all amounts that


3

--------------------------------------------------------------------------------



would have been paid to Executive in accordance with the Company’s payroll
practices if such payments had begun on the date of termination.


(C)
Payment of Executive’s Short-Term Incentive Plan bonus payment for the most
recently completed bonus term if a bonus has been earned by Executive under the
Short-Term Incentive Plan for such year but not yet paid, payable at the time
set forth in the Short-Term Incentive Plan, provided that in no event will the
Company be permitted to exercise any negative discretion with respect to the
amount of such Short-Term Incentive Plan bonus;



(D)
Payment of Executive’s Short-Term Incentive Plan bonus for the year of
termination, based on actual performance results for the full year and prorated
through Executive’s employment termination date, payable in accordance with the
terms of the Short-Term Incentive Plan, provided that in no event will the
Company be permitted to exercise any negative discretion with respect to the
amount of such Short-Term Incentive Plan bonus (the “Prorated Bonus);



(E)
Any unvested equity awards Executive may have received under any equity
compensation plans or arrangements sponsored by the Company, its successor or
any of their respective subsidiaries or affiliates (including any equity awards
that were originally received pursuant to the 2002 Plan, 2006 Plan, or 2011 Plan
that were adjusted and converted to equity awards with respect to common stock
of the Company as a result of the Spinoff) shall immediately vest, or for stock
options become exercisable, upon the termination of Executive’s employment and
otherwise be subject to the terms consistent with such plan or arrangement,
including the time for payment of such award; provided, however, that any awards
subject to vesting upon the attainment of performance goals shall become vested
in an amount equal to (1) the total number of shares that would be issued at the
end of the performance period based on target performance in accordance with the
terms of the governing arrangements under which such performance-based awards
were granted, less (2) the number of shares that had already become vested as of
the date of such termination in respect of such award, but in no event may
negative discretion be exercised with respect to any such performance awards;



(F)
If Executive timely elects to continue group health care coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”), and subject to
the Company’s COBRA policies, the Company will reimburse Executive for the
employer’s portion of premiums for continued group health coverage under COBRA
until the earliest of (i) the termination of Executive’s COBRA period; (ii) the
expiration of the COC Period applicable to Executive’s Participation Tier set
forth on Exhibit A; or (iii) the date on which Executive becomes eligible to
receive any medical benefits under any plan or program of any other employer.
Executive will be responsible for payment of the COBRA premium and will be
reimbursed by the Company for the portion of the premium that the Company would
have paid for group health coverage if Executive had continued to be an employee
of the Company. If the COBRA period expires before the applicable COC Period has
elapsed following Executive’s termination of employment, the Company shall pay
Executive a monthly amount equal to the monthly contribution that the Company
would have paid for Executive’s coverage under the applicable group health plan
of the Company if Executive had continued as an employee of the Company until
the earlier of (i) the expiration of the applicable COC period or (ii) the date
on which Executive becomes eligible to receive any medical benefits under any
plan or program of any other employer;



(G)
Executive level outplacement services until the earlier of (i) 12 months
following Executive’s termination of employment or (ii) the date on which
Executive is employed by a subsequent employer; and



(H)
Except for the benefits stated in this Section 2, Executive’s participation in
all benefit plans, programs and arrangements of the Company shall cease as of
the date of Executive’s termination


4

--------------------------------------------------------------------------------



of employment and otherwise be governed by the terms of the plans, programs or
arrangements, if any, governing such benefits.


3. Voluntary Termination by Executive


If Executive voluntarily terminates employment with the Company without Good
Reason, the Company shall pay Executive his or her (i) accrued but unpaid base
salary through the date of termination, (ii) earned but unused vacation through
the date of termination and (iii) Short-Term Incentive Plan bonus payment for
the most recently completed bonus term if a bonus has been declared for
Executive under the Short-Term Incentive Plan for such year but not paid. The
accrued salary and vacation time shall be payable by the next normal payroll
date following the date of Executive’s termination of employment, and the
Short-Term Incentive Plan award shall be payable in accordance with the terms of
the Short-Term Incentive Plan. Except for the benefits stated in this Section 3,
Executive’s participation in all benefit plans, programs and arrangements of the
Company shall cease as of the date of Executive’s termination of employment and
otherwise be governed by the terms of the plans, programs or arrangements, if
any, governing such benefits.


4. Termination for Cause


If the Company terminates Executive with Cause, the Company shall pay Executive
his or her (i) accrued but unpaid base salary through the date of termination
and (ii) earned but unused vacation through the date of termination payable by
the next normal payroll date following the date of Executive’s termination of
employment. Executive shall not be entitled to payment of any Short-Term
Incentive Plan award, whether declared and unpaid for any prior year, relating
to any portion of the year in which the termination occurs or otherwise. Except
for the benefits stated in this Section 4, Executive’s participation in all
benefit plans, programs and arrangements of the Company shall cease as of the
date of Executive’s termination of employment and otherwise be governed by the
terms of the plans, programs or arrangements, if any, governing such benefits.


5. Termination for Disability


If Executive’s employment is terminated after it is determined that the
Executive is Disabled, then all obligations of the Company to make any further
payments, except for earned but unpaid base salary and accrued but unpaid
Short-Term Incentive Plan bonus awards, shall terminate on the first to occur of
(i) the date that is six (6) months after such termination or (ii) the date
Executive becomes entitled to benefits under a Company-provided long-term
disability program. In the event of a Disability termination hereunder,
Executive’s outstanding equity awards (including any equity awards that were
originally received pursuant to the 2002 Plan, 2006 Plan, or 2011 Plan that were
adjusted and converted to equity awards with respect to common stock of the
Company as a result of the Spinoff) shall (i) immediately become 100% vested
with respect to time-based equity awards and (ii) become fully vested at the end
of the performance period, based on actual performance through the end of the
performance period, with respect to performance-based equity awards. The earned
but unpaid base salary shall be paid by the next normal payroll payment date
following termination of the Executive’s employment, and the Short-Term
Incentive Plan award shall be paid in accordance with the terms of such plan.
Company may only terminate Executive on account of Disability after giving due
consideration to whether reasonable accommodations can be made under which
Executive is able to fulfill Executive’s job related duties. The commencement
date and expected duration of any physical or mental condition that prevents
Executive from performing job related duties shall be determined by a medical
doctor selected by Company. Company may, in its discretion, require written
confirmation from a physician of Disability during any extended absence. Except
for the benefits stated above, Executive’s participation in all other Company
benefits shall cease as of the date above on which Company’s obligation to make
payments ceases and otherwise be governed by the terms of the plans, if any,
applicable to such benefits.



5

--------------------------------------------------------------------------------



6. Termination Due to Death


If Executive’s employment terminates due to Executive’s death, all obligations
of Company to make any further payments, other than an obligation to pay any
accrued but unpaid base salary to the date of death and any accrued but unpaid
bonuses under the Short-Term Incentive Plan to the date of death, shall
terminate upon Executive’s death. In the event Executive’s employment is
terminated due to death, Executive’s outstanding equity awards (including any
equity awards that were originally received pursuant to the 2002 Plan, 2006
Plan, or 2011 Plan that were adjusted and converted to equity awards with
respect to common stock of the Company as a result of the Spinoff) shall
immediately become 100% vested and assuming performance achievement at target
level with respect to performance-based equity awards. The accrued but unpaid
base salary shall be paid by the next normal payroll date following termination
of employment, and the accrued but unpaid Short-Term Incentive Plan award shall
be paid in accordance with the terms of such plan. In accordance with Company
guidelines, Executive’s qualified dependents shall be reimbursed for the
employer portion of COBRA premiums for Company group medical benefits (including
health, dental, vision, EAP and prescription plans), as defined by the plan
documents, for a period not to exceed thirty-six (36) months; provided a timely
election to continue health care coverage under COBRA is made and subject to
Company’s COBRA policies. For purposes of the preceding sentence, the
“Employer’s portion of COBRA premiums” means the portion of the premium that the
Company would have paid for group health coverage if Executive had continued to
be employed by the Company. Except for the benefits stated above, Executive’s
participation in all other Company benefits shall cease as of the date of death
and otherwise be governed by the terms of the plans, if any, applicable to such
benefits.
7. Non-Competition; Non-Solicitation; Confidentiality; Release of Claims


In consideration of Executive’s participation in this Policy, Executive shall
comply with the following:


(A)
Acceptance of participation in this Policy and performance relative to this
Policy are not in violation of any restrictions or covenants under the terms of
any other agreements to which Executive is a party.



(B)
Executive acknowledges and recognizes the highly competitive nature of the
business of the Company and accordingly agrees that, in consideration of this
Policy, the rights conferred hereunder, and any payment hereunder, while
Executive is employed by the Company and for the duration of the Non-Compete
Term, Executive shall not engage, either directly or indirectly, as a principal
for Executive’s own account or jointly with others, or as a stockholder in any
corporation or joint stock association, or as a partner or member of a general
or limited liability entity, or as an employee, officer, director, agent,
consultant or in any other advisory capacity in any business other than the
Company or its subsidiaries which designs, develops, manufactures, distributes,
sells or markets the type of products or services sold, distributed or provided
by the Company or its subsidiaries during the one-year period prior to the date
of employment termination (the “Business”); provided that nothing herein shall
prevent Executive from owning, directly or indirectly, not more than five
percent of the outstanding shares of, or any other equity interest in, any
entity engaged in the Business and listed or traded on a national securities
exchanges or in an over-the-counter securities market.



(C)
During the Non-Compete Term, Executive shall not (i) directly or indirectly
employ or solicit, or receive or accept the performance of services by, any
active employee of the Company or any of its subsidiaries who is employed
primarily in connection with the Business, except in connection with general,
non-targeted recruitment


6

--------------------------------------------------------------------------------



efforts such as advertisements and job listings, or directly or indirectly
induce any employee of the Company to leave the Company, or assist in any of the
foregoing, or (ii) solicit for business (relating to the Business) any person
who is a customer or former customer of the Company or any of its subsidiaries,
unless such person shall have ceased to have been such a customer for a period
of at least six months as of the time of such solicitation.


(D)
Executive shall not at any time (whether during or after his employment with the
Company) disclose or use for Executive’s own benefit or purposes or the benefit
or purposes of any other person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise other than the
Company and any of its subsidiaries, any trade secrets, information, data, or
other confidential information of the Company, including but not limited to,
information relating to customers, development programs, costs, marketing,
trading, investment, sales activities, promotion, credit and financial data,
financing methods, plans or the business and affairs of the Company generally,
or of any subsidiary of the Company, unless required to do so by applicable law
or court order, subpoena or decree or otherwise required by law, with reasonable
evidence of such determination promptly provided to the Company. The preceding
sentence of this paragraph (D) shall not apply to information which is not
unique to the Company or which is generally known to the industry or the public
other than as a result of Executive’s breach of this covenant. Executive agrees
that upon termination of employment with the Company for any reason, Executive
will return to the Company immediately all memoranda, books, papers, plans,
information, letters and other data, and all copies of these materials, in any
way relating to the business of the Company and its subsidiaries, except that
Executive may retain personal notes, notebooks and diaries. Executive further
agrees that Executive will not retain or use for Executive’s account at any time
any trade names, trademark or other proprietary business designation used or
owned in connection with the business of the Company or its subsidiaries.



(E)
Although Executive and the Company consider the restrictions contained in this
Policy to be reasonable, if a final judicial determination is made by a court of
competent jurisdiction that the time or territory or any other restriction
contained in this Policy is an unenforceable restriction against Executive, the
provisions of this Policy shall not be rendered void but shall be deemed amended
to apply as to such maximum time and territory and to such maximum extent as
such court may judicially determine or indicate to be enforceable.
Alternatively, if any tribunal of competent jurisdiction finds that any
restriction contained in this Policy is unenforceable, and such restriction
cannot be amended so as to make it enforceable, such finding shall not affect
the enforceability of any of the other restrictions contained herein.



(F)
Notwithstanding any provision herein to the contrary, the Company will have no
obligation to make any payments or provide any benefits under this Policy that
are not otherwise required to be paid or provided to Executive pursuant to
applicable law unless (i) within 60 days following the date of termination of
Executive’s employment, Executive executes and delivers to the Company a waiver
and release agreement in the form approved by the Company from time to time (the
“Release”) and (ii) any applicable revocation period has expired during such
60-day period without Executive revoking such Release.



(G)
Upon Executive’s termination of employment, or at any other time as requested by
the Company, Executive will be required to surrender to the Company all


7

--------------------------------------------------------------------------------



correspondence, documents, supplies, files, equipment, checks, and all other
materials and records of any kind that are the property of the Company or any of
its subsidiaries or affiliates that are in the possession or under control of
the Executive.








8. Miscellaneous Provisions


(A)
Payments Not Compensation



Any participation by Executive in, and any terminating distributions and vesting
rights (other than previously defined) under, the Company sponsored retirement
or savings plans, regardless of whether such plans are qualified or
non-qualified for tax purposes, shall be governed by the terms of those
respective plans. Any salary continuation or severance benefits shall not be
considered compensation for purposes of accruing additional benefits under such
plans.


(B)
Code Section 409A



(i) To the extent applicable, it is intended that this Policy comply with or be
exempt from the provisions of Section 409A of the Code, so that the income
inclusion provisions of Section 409A(a)(1) of the Code do not apply to
Executive. Consistent with that intent, and to the extent required under Section
409A of the Code, for benefits that are to be paid in connection with a
termination of employment, “termination of employment” or any similar term shall
be limited to such a termination that constitutes a “separation from service”
under Section 409A of the Code.


(ii) Notwithstanding any provision of this Policy to the contrary, if Executive
is a “specified employee,” determined pursuant to procedures adopted by the
Company in compliance with Section 409A of the Code, on the date of his
separation from service (within the meaning of Treasury Regulation
section 1.409A-1(h)) and if any portion of the payments or benefits to be
received by Executive upon his or her termination of employment would constitute
a “deferral of compensation” subject to Section 409A of the Code, then to the
extent necessary to comply with Section 409A of the Code, amounts that would
otherwise be payable pursuant to this Policy during the six-month period
immediately following Executive’s termination of employment will instead be paid
or made available on the earlier of (A) the first business day of the seventh
month after the date of Executive’s termination of employment, or (B)
Executive’s death. For purposes of application of Section 409A of the Code, to
the extent applicable, each payment made under this Policy shall be treated as a
separate payment.


(iii) Notwithstanding any provision of this Policy to the contrary, to the
extent any reimbursement or in-kind benefit provided under this Policy is
nonqualified deferred compensation within the meaning of Section 409A of the
Code: (A) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year;
(B) the reimbursement of an eligible expense must be made on or before the last
day of the calendar year following the calendar year in which the expense was
incurred; and (C) the right

8

--------------------------------------------------------------------------------



to reimbursement or in-kind benefits is not subject to liquidation or exchange
for another benefit.


(iv) In no event, however, shall this Section 8(B) or any other provisions of
this Policy be construed to require the Company to provide any gross-up for the
tax consequences under Section 409A of the Code of any provisions of, or
payments under, this Policy and the Company shall have no responsibility for tax
consequences under Section 409A of the Code to Executive resulting from the
terms or operation of this Policy.


(C)
Payment Process and Taxation Requirements



The Company may withhold from any amounts payable hereunder all federal, state,
city or other taxes as shall be required to be withheld pursuant to any law or
government regulation or ruling. Notwithstanding any other provision of this
Policy, the Company shall not be obligated to guarantee any particular tax
result for Executive with respect to any payment or benefit provided to
Executive hereunder, and Executive shall be responsible for any taxes imposed on
Executive with respect to any such payment or benefit.


(D)
Notices



All notices or communications hereunder shall be in writing, addressed as
follows:


To the Company:        Horizon Global Corporation
39400 Woodward Avenue, Suite 100
Bloomfield Hills, MI 48304
Attn: Legal Director


Any such notice or communication shall be delivered by hand or by courier or
sent certified or registered mail, return receipt requested, postage prepaid,
addressed as above (or to such other address as such party may designate in a
notice duly delivered as described above), and the third business day after the
actual date of mailing shall constitute the time at which notice was given.


(E)
Severability; Legal Fees



If any provision of this Policy shall be declared to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the remaining provisions which shall remain in full force and effect.
In the event of a dispute by the Company, Executive or others as to the validity
or enforceability of, or liability under, any provision of this Policy prior to
a Change of Control, the Company shall reimburse Executive for all reasonable
legal fees and expenses incurred by Executive if Executive prevails on the
merits in the dispute resolution process, and if Executive does not so prevail,
Executive and the Company shall be responsible for their respective legal fees
and expenses. In the event of any such dispute on or after a Change of Control,
the Company shall reimburse Executive for all reasonable legal fees and expenses
incurred by Executive regardless of the outcome thereof unless the finder of
fact in such action determines that Executive’s position was frivolous or
maintained in bad faith.


(F)
ERISA Provisions




9

--------------------------------------------------------------------------------



This Policy constitutes a “top hat” plan maintained primarily for a group of
management or highly compensated employees and is exempted from most, but not
all of the provisions of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”). To the extent that ERISA applies, the ERISA provisions are
set forth on Appendix B to the Policy.


(G)
Dispute Resolution Governing Law



Any and all disputes arising under this Policy must be resolved in accordance
with the Horizon Dispute Resolution Policy process, as set forth in the ERISA
attachment on Appendix B to the Plan. To the extent not preempted by Federal
law, this Policy and all disputes related to it shall be governed by Michigan
law, without regard to conflict of law principles.


(H)
Amendments and Termination



(i) This Policy may be amended or terminated at any time by the Compensation
Committee; provided however, that no such amendment or termination may adversely
affect any Executive without the Executive’s prior written consent unless the
Company provides 12 months’ written notice of such amendment or termination to
any adversely affected Executive.


(ii) Notwithstanding the foregoing, this Policy may not be terminated or amended
in any manner prior to the fifth business day following the second anniversary
of the Change of Control without the prior written consent of the applicable
Executive potentially affected thereby.


(I)
Code Section 162(m)



Notwithstanding anything contrary in this Policy, to the extent any benefit
covered under this Policy is intended to be exempt from the application of Code
Section 162(m) as “performance based compensation” (as defined in 162(m) and the
regulations thereunder), then such performance-based compensation shall only be
paid to the Executive in accordance with Code Section 162(m).


(J)
Effective Date



The Policy, in the form effective as of July 1, 2015, supersedes all prior
understandings, agreements or representations, written or oral, with respect to
the subject matter herein.


9. Certain Definitions.


For purposes of this Policy, the following terms shall have the respective
meanings set forth below:


(A)
“Affiliate” shall mean any corporation, partnership, joint venture or other
entity, directly or indirectly, through one or more intermediaries, controlling,
controlled by, or under common control with the Company as determined by the
Compensation Committee or the Board, as applicable, in its discretion.



(B)     “Cause” shall mean:



10

--------------------------------------------------------------------------------



(i) Executive’s conviction of or plea of guilty or nolo contendere to a crime
constituting a felony under the laws of the United States or any jurisdiction in
which the Company conducts business;


(ii) Executive’s willful failure or refusal to perform his or her duties to the
Company and failure to cure such breach within 30 days following written notice
thereof from the Company;


(iii) Executive’s willful failure or refusal to follow directions of the Board
(or direct reporting executive) and failure to cure such breach within 30 days
following written notice thereof from the Board; or


(iv) Executive’s breach of fiduciary duty to the Company for personal profit.
Any failure by the Company or a Subsidiary to notify an Executive after the
first occurrence of an event constituting Cause shall not preclude any
subsequent occurrence of such event (or similar event) from constituting Cause.


Notwithstanding the foregoing, no termination of Executive’s employment shall
qualify as a termination for Cause unless (x) the Company notifies Executive in
writing of the Company’s intention to terminate Executive’s employment for Cause
within 90 days following the Company’s knowledge of initial existence of such
occurrence or event, (y) Executive fails to cure such occurrence or event within
30 days after receipt of such notice from the Company and (z) the Company
terminates Executive’s employment within 45 days after the expiration of
Executive’s cure period in subsection (y).


(C)
A “Change of Control” shall be deemed to have occurred upon the first of the
following events to occur:



(i) any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a "Person") becomes the beneficial owner (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of
either (a) the then-outstanding Common Shares (the "Outstanding Company Common
Stock") or (b) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however,
that, for purposes of this definition, the following acquisitions shall not
constitute a Change of Control: (I) any acquisition directly from the Company,
(II) any acquisition by the Company, (III) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliate or (IV) any acquisition pursuant to a transaction that complies with
Sections 9(C)(iii)(a), (iii)(b) and (iii)(c) below;


(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the shareholders
of Company common stock, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (either by specific vote or by
approval of the proxy statement of the Company in which such individual is named
as a nominee for director, without objection to such nomination) shall be
considered as though such individual was a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal

11

--------------------------------------------------------------------------------



of directors or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board;


(iii) consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (a) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (b) no Person (excluding any
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 35% or more of,
respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that such ownership existed
prior to the Business Combination, and (c) at least a majority of the members of
the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or


(iv) approval by the holders of common shares of the Company of a complete
liquidation or dissolution of the Company.


(D)
“COC Multiplier” means the multiplier set forth on Exhibit A that applies to the
Executive’s Participation Tier in respect of a termination of Executive’s
employment under Section 2 of this Policy.



(E)
“COC Period” means the period of time that begins on the date of Executive’s
termination of employment and equals the number of months set forth on Exhibit A
that applies to the Executive’s Participation Tier in respect of a termination
of Executive’s employment under Section 2 of this Policy.



(F)
“Disability” means (i) the Executive is unable to engage in any substantial
activity due to medically determinable physical or mental impairment expected to
result in death or to last for a continuous period of not less than 12 months,
or (ii) if due to any medically determinable physical or mental impairment
expected to result in death or last for a continuous period not less than 12
months, Executive has received income replacement benefits for a period of not
less than three months under a accident and health plan sponsored by the
Company.


12

--------------------------------------------------------------------------------





(G)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder, as such law, rules and
regulations may be amended from time to time.


(H)    “Good Reason” shall mean:


(i)     A material and permanent diminution in Executive’s duties or
responsibilities;


(ii)     A material reduction in the aggregate value of base salary and bonus
opportunity provided to Executive by the Corporation; or


(iii) A permanent reassignment of Executive to another primary office more than
50 miles from current office location.


Executive must notify the Corporation of Executive’s intention to invoke
termination for Good Reason within 90 days after Executive has knowledge of such
event and provide the Corporation 30 days’ opportunity for cure, or such event
shall not constitute Good Reason. Executive may not invoke termination for Good
Reason if Cause exists at the time of such termination.


(I)
“Non-COC Multiplier” means the multiplier set forth on Exhibit A that applies to
the Executive’s Participation Tier in respect of a termination of Executive’s
employment under Section 1 of this Policy.



(J)
“Non-COC Period” means the period of time that begins on the date of Executive’s
termination of employment and equals the number of months set forth on Exhibit A
that applies to the Executive’s Participation Tier in respect of a termination
of Executive’s employment under Section 1 of this Policy.



(K)
“Non-Compete Term” shall mean (i) the Non-COC Period if the Executive is
terminated in a manner that gives rise to severance benefits under Section 1,
(ii) the COC Period if the Executive is terminated in a manner that gives rise
to severance benefits under Section 2 and (iii) 24 months following the
termination of Executive’s employment with the Company if the Executive’s
employment has terminated in any other manner.



(L)
A “Qualifying Termination” shall be defined for purposes of this Policy as a
termination of Executive’s employment with the Company for any reason other
than:



(i) Death;


(ii) Disability (as defined in this Policy);


(iii) Cause (as defined in this Policy); or


(iv) A termination by Executive without Good Reason (as defined in this Policy).


(M)
A “Section 409A Change of Control” means a “change in the ownership of the
corporation,” a “change in effective control of the corporation” or a “change in
the ownership of a substantial portion of the assets of the corporation,” within
the meaning of Section 409A(a)(2)(A)(v) of the Code.




13

--------------------------------------------------------------------------------



(N)
“Spinoff” means the distribution of 100% of the TriMas Corporation’s interest in
Horizon Global Corporation to shareholders of TriMas Corporation common stock.








14

--------------------------------------------------------------------------------

 

APPENDIX A
APPLICATION OF GOLDEN PARACHUTE LIMITATIONS


1.    Cap on Payments.


(a)
General Rules. The Code may place significant tax burdens on Executive and the
Company if the total payments made to Executive due to a Change of Control
exceed prescribed limits. In order to avoid this excise tax and the related
adverse tax consequences for the Company, by continuing Executive’s employment
with the Company after the effective date of this Policy, Executive will be
agreeing that the present value of Executive’s Total Payments will not exceed an
amount equal to Executive’s Cap.

(b)
Special Definitions. For purposes of this Section, the following specialized
terms will have the following meanings:



(1)
“Base Period Income”. “Base Period Income” is an amount equal to Executive’s
“annualized includable compensation” for the “base period” as defined in
Sections 280G(d)(1) and (2) of the Code and the regulations adopted thereunder.
Generally, Executive’s “annualized includable compensation” is the average of
Executive’s annual taxable income from the Company for the “base period,” which
is the five calendar years prior to the year in which the Change of Control
occurs. These concepts are complicated and technical and all of the rules set
forth in the applicable regulations apply for purposes of this Agreement.



(2)
“Cap” or “280G Cap”. “Cap” or “280G Cap” shall mean an amount equal to 2.99
times Executive’s “Base Period Income.” This is the maximum amount which
Executive may receive without becoming subject to the excise tax imposed by
Section 4999 of the Code or which the Company may pay without loss of deduction
under Section 280G of the Code.



(3)
“Total Payments”. The “Total Payments” include any “payments in the nature of
compensation” (as defined in Section 280G of the Code and the regulations
adopted thereunder), made pursuant to this Policy or otherwise, to or for
Executive’s benefit, the receipt of which is contingent on a Change of Control
and to which Section 280G of the Code applies.



(c)
Calculating the Cap and Adjusting Payments. If the Company believes that these
rules will result in a reduction of the payments to which Executive is entitled
under this Agreement, it will so notify Executive as soon as possible. The
Company will then, at its expense, retain a “Consultant” (which shall be a law
firm, a certified public accounting firm, and/or a firm of recognized executive
compensation consultants) to provide an opinion or opinions concerning whether
Executive’s Total Payments exceed the 280G Cap discussed above. The Company will
select the Consultant. At a minimum, the opinions required by this Section must
set forth the amount of Executive’s Base Period Income, the present value of the
Total Payments and the amount and present value of any excess parachute
payments. If the opinions state that there would be an excess parachute payment,
Executive’s payments under this Policy will be reduced to the Cap. In the case
of a reduction in the Total Payments, the Total Payments will be reduced in the
following order: (i) payments that are payable in cash that are valued at full
value under Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if
necessary, to zero), with amounts that are payable last reduced first; (ii)
payments and benefits due in respect of any equity valued at full value under
Treasury Regulation Section 1.280G-1, Q&A 24(a), with the highest values reduced
first (as such values are determined under Treasury Regulation Section 1.280G-1,
Q&A 24) will next be reduced; (iii) payments that are payable in cash that are
valued at less than full value under Treasury Regulation Section 1.280G-1, Q&A
24, with amounts that are payable last reduced first, will next be reduced; (iv)
payments and benefits due in respect of any equity valued at less than full
value under Treasury Regulation Section 1.280G-1,


15

--------------------------------------------------------------------------------

 

Q&A 24, with the highest values reduced first (as such values are determined
under Treasury Regulation Section 1.280G-1, Q&A 24) will next be reduced; and
(v) all other non-cash benefits not otherwise described in clauses (ii) or (iv)
will be next reduced pro-rata. Any reductions made pursuant to each of clauses
(i)-(v) above will be made in the following manner: first, a pro-rata reduction
of cash payment and payments and benefits due in respect of any equity not
subject to Section 409A, and second, a pro-rata reduction of cash payments and
payments and benefits due in respect of any equity subject to Section 409A as
deferred compensation. If the Consultant selected to provide the opinions
referred to above so requests in connection with the opinion required by this
Section, a firm of recognized executive compensation consultants selected by the
Company shall provide an opinion, upon which such Consultant may rely, as to the
reasonableness of any item of compensation as reasonable compensation for
services rendered before or after the Change of Control. The Company will make
payments to Executive, at the times stated above, in the maximum amount that it
believes, in its discretion, may be paid without exceeding the Cap. If it is
ultimately determined, pursuant to the opinion referred to above or by the
Internal Revenue Service, that a greater payment should have been made to
Executive, the Company shall pay Executive the amount of the deficiency,
together with interest thereon from the date such amount should have been paid
to the date of such payment, at the rate used to determine the present value of
the Total Payments, so that Executive will have received or be entitled to
receive the maximum amount to which Executive is entitled under this Agreement.
Payment of any deficiency and interest determined under this Section 1(c) shall
be made by the last day of the calendar year in which is received either the
opinions called for above or the Internal Revenue Service determination that a
deficiency exists.


(d)
Effect of Repeal. In the event that the provisions of Sections 280G and 4999 of
the Code are repealed without succession, this Section shall be of no further
force or effect.




16

--------------------------------------------------------------------------------

 

APPENDIX B
ERISA ATTACHMENT TO HORIZON GLOBAL CORPORATION
EXECUTIVE SEVERANCE/CHANGE OF CONTROL POLICY


The Horizon Global Corporation Executive Severance/Change of Control Policy to
which this Appendix B is attached (the “Policy”) is intended to constitute an
unfunded plan maintained primarily for the purpose of providing benefits for a
select group of management or highly compensated employees under Sections
201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”). Notwithstanding any contrary provisions in the
Policy, the Policy is subject to the provisions set forth below.
1.    Plan Administrator and Named Fiduciary. The Plan Administrator and Named
Fiduciary of the Plan for purposes of ERISA shall be Horizon Global Corporation,
or any successor thereto. The address of the Plan Administrator is 39400
Woodward Avenue, Suite 100, Bloomfield Hills, MI 48304. The Plan Administrator
shall have absolute discretion to administer the Plan, including but not limited
to questions of construction, interpretation and eligibility under the Plan.
2.    Claims Procedure. Claims for benefits under the Policy shall be processed
in accordance with the Horizon Global Corporation Alternative Dispute Resolution
Policy (the “ADR Policy”), subject, however, to the modifications described
below.
(a)    Mediation. If an Executive is unable to resolve a dispute over benefits
under the Policy through internal human resource channels, he or she must
request mediation of the dispute. The decision of the mediator shall be
delivered to the Executive electronically or by mail within 90 days after the
Executive’s request for mediation, unless circumstances require an extension.
The need for an extension shall be communicated to the Executive before the
expiration of the initial 90 day period. The extension may not exceed 90 days.
If the mediator denies the Executive’s claim for benefits, the mediator shall
provide, in written or electronic form, a notice of a claim denial, which sets
forth:
(1)
the specific reasons for the denial;

(2)
reference to specific provisions of the Policy upon which the denial is based;

(3)
a description of any additional material or information necessary for the
Executive to perfect his or her claim, along with an explanation of why such
material or information is necessary; and

(4)
an explanation of claim review procedures under the Policy and the time limits
applicable to such procedures.

Any such claim denial notice shall be written in a manner that may be understood
without legal or actuarial counsel.
(b)    Arbitration.
(1)
An Executive whose claim for benefits has been wholly or partially denied by the
mediator may request arbitration of such denial. The request for arbitration
must be in written or electronic form, and delivered to the Plan Administrator
within 60 days following the denial of the claim by the mediator.

The request should set forth the reasons why the Executive believes the denial
of his or her claim is incorrect. The Executive shall be entitled to submit such
issues, comments,

17

--------------------------------------------------------------------------------

 

documents, or records as the Executive shall consider relevant to a
determination of the claim, without regard to whether such information was
submitted to or considered by the mediator. Prior to submitting such request,
the Executive shall be provided, upon request and free of charge, reasonable
access to, and copies of, such documents, records, and other information that
are relevant to the claim.
(2)
The Executive may, at all stages of review, be represented by counsel, legal or
otherwise, of his or her choice, provided that the fees and expenses of the
Executive’s counsel shall be borne by the Executive.

(3)
The Plan Administrator’s decision with respect to any such review shall be
delivered electronically or in writing to the Executive no later than 60 days
following receipt by the Plan Administrator of the Executive’s request, unless
special circumstances, such as the need to hold a hearing, require an extension
of time for processing. If an extension is needed, the Plan Administrator shall,
before the end of the initial review period, give the Executive written notice
of the special circumstances requiring the extension and the date by which he or
she expects a decision will be rendered. In any event, the Plan Administrator
must provide the Executive with written or electronic notification of the
decision on review no later than 120 days after receipt of the Executive’s
request.

In the case of an adverse benefit determination by the arbitrator, the
notification shall set forth the information described in Section (a)(1) and (2)
above, a statement that the Executive is entitled to receive, upon request and
at no charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claim, a description of any voluntary appeal
procedure offered by the Policy, and the Executive’s right to obtain information
about the appeals procedure.


(c)    Time Limits Affecting Jurisdiction. The Plan Administrator shall not
entertain a claim or a request for review unless it is filed timely in the
manner specified by subsection (a) or (b) above, as applicable, which is a
condition precedent to obtaining review by the Plan Administrator. The period of
time within which the benefit determination, or an appeal of a benefit
determination, is required to be made shall begin at the time the claim or
appeal is filed and without regard to whether all the information necessary to
make a determination accompanies the filing. If the period of review is extended
because of the Executive’s failure to submit all necessary information, the
period for making the determination shall be tolled from the date the notice of
extension is sent to the Executive to the date on which the Executive responds
to the request.
(d)    Horizon Alternative Dispute Resolution Policy Process. An arbitrator
selected pursuant to the ADR Policy, as modified above, shall not have
jurisdiction or authority to change, add to or subtract from any of the
provisions of the Policy. The arbitrator’s sole authority shall be to interpret
or apply the provisions of the Policy, and the arbitrator shall have the power
to compel attendance of witnesses at the hearing. The arbitrator shall be
appointed upon mutual agreement of the Corporation and the Executive pursuant to
the arbitration rules referenced above. Once an Executive commences arbitration
proceedings, the Executive shall not be permitted to terminate the arbitration
proceedings without the express written consent of the Corporation. Any court
having jurisdiction may enter a judgment based upon such arbitration. All
decisions of the arbitrator shall be final and binding on the Executive and the
Corporation without appeal to any court. The costs of the arbitration shall be
split equally between the parties.
3.    Non-alienation of Benefits. Except in so far as this provision may be
contrary to applicable law, no sale, transfer, alienation, assignment, pledge
collateralization, or attachment of any benefits under the Policy shall be valid
or recognized by the Corporation.



18

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has adopted this Horizon Global Corporation
Executive Severance/Change of Control Policy, effective as of July 1, 2015.


HORIZON GLOBAL CORPORATION

                        By:     /s/ Jay Goldbaum                

Its: Legal Director and Corporate Secretary    

NAI-1500354373v3

--------------------------------------------------------------------------------






Exhibit A
Tier Level
Tier I Participants
Tier II Participants
Tier III Participants


Mark Zeffiro
David Rice
Jay Goldbaum
John Aleva
Maria Duey





    
Termination Multipliers and Periods
Participation Tier
Non-COC Multiplier
Non-COC Period
COC Multiplier
COC Period
I
2
24 months
3
36 months
II
1
12 months
2
24 months
III
1
12 months
1
12 months





